Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a controlled substance in the first and third degrees and sentencing him to concurrent terms of incarceration of 25 years to life and 81h to 25 years. The contention that the evidence is insufficient to prove defendant’s knowledge of the weight of the drugs has not been properly preserved by a motion to dismiss " 'specifically directed’ ” at that alleged defect in the proof (People v Gray, 86 NY2d 10, 19, quoting People v Cona, 49 NY2d 26, 33, n 2). Similarly, defendant has failed to preserve his contentions concerning the adequacy of the Grand Jury instructions and the alleged repugnancy of the verdict. In any event, those contentions are without merit. Upon our review of the record, we conclude that the sentence for criminal possession of a controlled substance in the first degree is unduly severe and must be modified. Therefore, as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]; People v Thompson, 60 NY2d 513, 519), we reduce that sentence from 25 years to life to 15 years to life. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Criminal Possession Controlled Substance, 1st Degree.) Present — Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.